Order issued November 19, 2012




                                             In The
                              Total tn Apprats
                       NMI!' EliMrirt ni a'rxas at Battas
                                      No. 05-11-01416-CV


                                 JANOS FARKAS, Appellant
                                                V.
 FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE, Appellee


                                            ORDER

      Appellant' s motion to extend the deadline for filing his motion for reconsideration/rehearing

is GRANTED. Appellant' s motion for rehearing is due on or before November 26, 2012.